Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Zeng et al. [US 2010/0198513 A1], fails to anticipate or render obvious generate a first environmental model based on the environment data; generate a second environmental model based on the second environment data; calculate a first localization of at least one of the vehicle or an object in the environment of the vehicle using the first environment model; calculate a second localization of the at least one of the vehicle or the object using the second environment model; compare the first localization with the second localization; and from the comparison determine a correction to the first localization, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is allowed because the closest prior art, Zeng et al. [US 2010/0198513 A1], fails to anticipate or render obvious generate a first environmental model based on the environment data; generate a second environmental model based on the second environment data; calculate a first localization of at least one of the vehicle or an object in the environment of the vehicle using the first environment model; calculate a second localization of the at least one of the vehicle or the object using the second environment model; compare the first localization with the second localization; and from the comparison determine a correction to the first localization, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is allowed because the closest prior art, Zeng et al. [US 2010/0198513 A1], fails to anticipate or render obvious generating a second environmental model based on the second environment data; calculating a first localization of the vehicle or an object in the environment of the vehicle using the first environment model; calculating a second localization of the at least one of the vehicle or the object using the second environment model; comparing the first localization with the second localization; and determining a correction to the first localization based on the comparison, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, Zeng et al. [US 2010/0198513 A1], fails to anticipate or render obvious generate a second environmental model based on the second environmental data; calculate a first localization of the vehicle or an object in the environment of the vehicle using the first environment model; calculate a second localization of the vehicle or the object using the second environmental model; compare the first localization with the second localization; and determine a correction to the first localization. based on the comparison, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin (US Patent Application Publication 2019/0294898 A1);
Huang et al. (US Patent Application Publication 2018/0053060 A1);
Fasola et al. (US Patent Application Publication 2018/0224283 A1);
Mudalige et al.  (US Patent Application Publication 2018/0136665 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862